Citation Nr: 0009500	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a chronic disorder 
characterized by dizziness and disorientation.

3.  Entitlement to service connection for a chronic disorder 
causing leg pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.


FINDINGS OF FACT

1.  Disability associated with a back injury was not shown in 
service; current disability associated with the back is not 
connected by any competent medical evidence to service.

2.  Disability associated with a chronic disorder 
characterized by dizziness and disorientation was not shown 
in service; current disability associated with a chronic 
disorder characterized by dizziness and disorientation is not 
connected by any competent medical evidence to service.

3.  Disability associated with a chronic disorder causing leg 
pain was not shown in service; current disability associated 
with a chronic disorder causing leg pain is not connected by 
any competent medical evidence to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a chronic disorder 
characterized by dizziness and disorientation is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for a chronic disorder 
causing leg pain is not well grounded.  38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Entrance examination in May 1965 revealed a history of cramps 
in the legs.  Service medical records further reveal that in 
June 1965, the veteran reported hyperventilation after long 
distance running.  He reported similar symptoms 
intermittently over the previous three to four years.  
Service medical records also reflect that in April 1966, the 
veteran reportedly felt dizzy and light-headed while doing 
"KP" duty, and was taken by ambulance to the clinic with 
complaints of frontal headache.  The impression was upper 
respiratory infection, and the following day, the veteran was 
noted to be feeling better with residuals of red, exudative 
tonsils and uvula edematous.  The impression was pharyngitis, 
probably viral.  

In September 1968, the veteran complained of pain behind the 
left knee that radiated down to the foot.  More specifically, 
the veteran reported the gradual onset of pain behind the 
knee over the previous week with an episode of numbness of 
the toes the previous evening.  There was no unusual exercise 
or lifting involved.  Examination of the back at this time 
revealed full range of motion with no trigger points, and 
examination of the extremities indicated no tenderness in the 
area of pain.  Neurological examination revealed positive 
Lasegue's at 30 degrees and higher with dorsiflexion of the 
foot with pain in the hip and behind the knee.  While there 
was an area of hypothesia to pinprick behind the left knee, 
reflexes and strength were noted to be okay bilaterally.  The 
impression was possible herniated disc syndrome in the L2-3 
area.  The plan was to have the veteran rest as much as 
possible, reduce weight, and have the veteran undergo a 
lumbosacral spine series of X-rays.  

At his separation examination in April 1969, while the 
veteran again reported a history of leg cramps which were 
characterized as occasional and it was noted that episodes of 
hyperventilation were reported prior to entry into the 
service, at this time he specifically denied a history of 
dizziness or fainting spells, loss of memory or amnesia, 
periods of unconsciousness, or recurrent back pain.  
Examination at this time of the veteran's head, lower 
extremities, and spine were also noted to reveal normal 
findings.

In his original application for compensation benefits, the 
veteran indicated that current back problems were 
attributable to an in-service back injury in 1966, and that 
dizziness and disorientation was also manifested in 1966 and 
that current problems with dizziness may have been caused by 
medical experimentation he participated in during basic 
training in July 1965.

Private medical records from Dr. S. for the period of July 
1980 to September 1989 reflect that in July 1980, the veteran 
reported a 3-4 month history of vague right knee pain.  The 
veteran also reported suffering an injury some 5 years 
earlier that had been asymptomatic until recently.  While the 
veteran's weight during high school was related to be 290 
pounds, as recently as the previous November, his weight was 
reportedly as high as 360 pounds.  With a diagnosis of 
diabetes, the veteran had been placed on a special diet on 
which weight was reduced to 280 pounds.  He denied symptoms 
of popping, locking, giving way, cramping sensation, or 
swelling.  The impression was possible synovitis or 
capsulitis of the right knee with the additional possibility 
of a previous meniscal injury.  In September 1989, the 
veteran was examined for knee pain.  The veteran was noted to 
still weigh over 280 pounds and X-rays were interpreted to be 
within normal limits with the exception of some mild medial 
space joint narrowing.  The impression was overuse syndrome.

Private lumbosacral spine X-rays from September 1989 were 
interpreted to reveal some anterior and hypertrophic spurring 
at the first and second lumbar vertebral bodies.  The 
remaining discs were noted to be maintained, and the spinous 
processes, transverse processes and pars interarticularis 
were indicated to be intact, with the exception of the 5th 
interarticularis which was not visualized optimally.  Private 
magnetic resonance imaging (MRI) from November 1989 revealed 
a disc on the right at the L4-5 level and on the left, at the 
L5-S1 level.

Private medical records from Dr. B. for the period of 
September to November 1989 reflect complaints of right knee 
pain in late September 1989, at which time no back pain was 
found on straight leg raising, there was good lumbar motion, 
and movement of the knee was okay.  X-rays of the right knee 
were interpreted to reveal minimal degenerative joint disease 
(DJD) in the right knee.  The assessment was diabetes 
mellitus and lumbar disc disease.  In November 1989, the 
veteran reported the same problems with pain centered around 
the right knee, and examination revealed some right knee 
swelling but no pain on straight leg raising and minimal DJD 
demonstrated on X-rays.  The assessment included possible 
occult disc disease of the lumbar spine and possible DJD of 
the right knee.

Private medical records from Dr. C. M. for the period of 
March 1993 to August 1995 reflect that in March 1993, the 
veteran's complaints included burning and numbness in the 
feet, and pain in the left iliac crest area while walking.  
His past medical history was noted to include degenerative 
disc disease.  Physical examination of the lower extremities 
was unremarkable with full range of knee and hip motion and 
negative straight leg raising.  The assessment included Type 
II diabetes, diabetic neuropathy, and pain in the iliac 
crest.  In April 1993, it was noted that the pain in the 
iliac crest had disappeared and that his overall condition 
was reasonably improved.  In July and November 1993, the 
veteran complained of continuing pain in his legs, and on 
both occasions, the assessment was inadequately controlled 
diabetes with continued neuropathy.  In July 1993, the 
veteran also complained of dizziness reportedly caused by his 
medication.  In May 1994, the veteran's problems were noted 
to include Type II diabetes and diabetic neuropathy, and the 
assessment included Type II diabetes and possible diabetic 
radiculopathy versus neuropathy.

Private records from Dr. C. M. dated in July 1994, reflect 
problems that included Type II diabetes, diabetic neuropathy, 
and possible radicular compression lumbar spine.  The veteran 
reported pain in both knees on standing, and the assessment 
was probable degenerative arthritis of the knees.  In October 
1994, the veteran's problems included Type II diabetes, 
obesity, diabetic neuropathy, and radicular compression of 
the lumbar spine.  It was noted that heel lifts in the 
veteran's shoes had helped his knee pain considerably, and 
that he did not want to consider surgery on his back which 
was indicated to be the underlying cause of his probable knee 
and leg pain.  In December 1994, February 1995, May 1995, and 
August 1995, the problems again were noted to include Type II 
diabetes, obesity, diabetic neuropathy, and radicular 
compression of the lumbar spine.  In February 1995, the 
veteran related his involvement in some type of experiment 
with the Department of Defense in 1965, in which he drank 
some kind of liquid.  

Private medical records from Dr. D. M. from August 1995 
indicate that the veteran developed lower back pain in the 
process of pushing a car five days earlier.  The veteran 
further reported that a MRI from six years earlier reportedly 
indicated bulging discs, however, the veteran currently 
reported no radicular pain.  The doctor concluded that the 
veteran probably sustained an aggravation of his preexisting 
early degenerative changes in his back.  

Private medical records from Dr. B. from September 1995 
reflect a history of lumbar disc disease and an increase in 
iliac pain.  The assessment included diabetes mellitus and 
possible lumbar disc.  

Private medical records from Dr. C. M. for the period of 
November 1995 to January 1997 reflect that in November 1995 
and March 1996, the veteran's problems included Type II 
diabetes, obesity, diabetic neuropathy and lumbar radicular 
pain.  In March 1996, it was noted that the veteran continued 
to have numbness in his feet.  In June 1996, the veteran's 
problems now included benign positional vertigo and postural 
hypotension.  The veteran further related that he had 
experienced some dizzy spells consistent with benign 
positional vertigo, and that he would get a vertiginous type 
sensation when he was lying in his recliner and turned his 
head to the left.  The veteran also reported one episode of 
possible black out which occurred when he got out of bed in 
the middle of the night.  In September 1996, the veteran's 
problem list continued to include benign positional vertigo 
and postural hypotension, although it was specifically noted 
that he had lost his vertigo.  In November 1996, the 
medication for neuropathy symptoms was increased, and in 
January 1997, there were no medication changes.

Responses from both the Departments of the Air Force and 
Defense received in July and August 1996, respectively, 
reflect the conclusion that the 1965 human experiment 
involving the testing of the veteran's saliva was not a human 
radiation experiment and was conducted for the purpose of 
analyzing cortisol levels and stress reactions.

VA outpatient treatment records for the period of January to 
July 1997 indicate that in January 1997, the veteran 
complained of back and right leg pain.  It was noted that he 
continued to see Dr. C. M. for his diabetes, and that he was 
now seeking treatment for his back which had been bothering 
him for 7 to 10 years.  He also noted that standing for short 
periods would cause pain in his right leg which began in the 
knee and extended from the buttock to the ankle area.  
Straight leg raising was noted to be positive.  The diagnosis 
was lumbar pain with radiculopathy with a left length 
discrepancy greater than 1/2 inch.  January 1997 X-rays of 
the lumbar spine were interpreted to reveal moderate 
degenerative disc disease at L1/L2.  X-rays for scoliosis 
indicated downward tilt of the pelvis on the right, 
compensatory dextroconvex curvature of the spine with 
resultant moderate degenerative disc disease at L1/L2, and 
angulation of curvature at less than 15 degrees.  Two days 
later, it was indicated that the right leg appeared 9/16 to 
5/8 inches shorter than the left with pelvic tilt and lumbar 
list to the right.  The veteran was advised to get heel pads 
and return for further evaluation.  

In February 1997, it was indicated that the veteran was most 
tender posteriorly around approximately L2, and that he was 
not actively tender in the L4 and L5 area.  Posterior leg 
muscle tightness was also exhibited bilaterally, with no 
definite radiculopathy noted.  Deep tendon reflexes were 
indicated to be decreased bilaterally, and the assessment was 
diabetic neuropathy.  In April 1997, the veteran still 
reported bilateral leg pain with ambulation.  Examination 
revealed a mass at the mid posterior of the left thigh of 
unknown etiology.  Other findings included positive straight 
leg raising and increased muscle spasm over the right lumbar 
area.  In June 1997, while the veteran reported continued 
problems with his right leg, atrophic changes were noted on 
the upper left leg.  

May 1997 private medical records from Dr. C. M. reflect that 
the veteran's problems included Type II diabetes, morbid 
obesity, diabetic neuropathy, lumbar radicular pain, benign 
positional vertigo, and postural hypotension.  Interstitial 
disease was noted to have resulted in medication which 
reportedly caused dizziness.  The veteran also noted his 
concern over the results of a recent MRI, a lump on his leg 
which had not changed in size, and the progression of his 
neuropathy.

A MRI of the lumbar spine from S. Memorial Hospital, dated in 
August 1997, reflects a large anteriorly-projecting disc 
bulge at L1-L2, with associated osteophytes, normal findings 
at L2-L3 and L3-4, and a broadly bulging disc material at L4-
5, which indented and flattened the ventral aspect of the 
thecal sac and appeared to be centrally prominent and 
prominent in the right ventrolateral aspect of the spinal 
canal.  It was noted that this was causing moderate to severe 
spinal canal stenosis.  At L5-S1, there was also diffusely 
bulging disc material, which was more prominent on the left 
and was displacing the left S1 nerve root dorsally.  There 
was also disc space narrowing at L4-5 and L5-S1.

VA outpatient records for the period of August to November 
1997 indicate that in August 1997, the veteran reported no 
change in his back or right leg with pain on ambulation.  In 
August 1997, it was indicated that a recent MRI revealed a 
herniated nucleus pulposus at L4-5 and L5-S1, and that both 
of these areas revealed foraminal entrapment.  Back pain was 
again noted in September 1997.  In November 1997, the veteran 
reported a long history of right leg pain which two months 
earlier extended to the buttock and posterior thigh on the 
right.  It was also again noted that the recent MRI revealed 
herniated nucleus pulposus at L4-5 with narrowed foramina 
bilaterally.  At this time, the veteran received a steroid 
injection to relieve the pain.  

October 1997 private medical records from Dr. S. reflect that 
neurological examination revealed predominant complaints of 
right hip, posterior thigh, and knee pain radiating into the 
ankle.  The veteran also reported a burning and tingling 
sensation in both feet, which had existed for many years.  
The veteran reported that the right lower extremity pain had 
been going on for 30 years intermittently, and that he had 
had multiple evaluations in the military.  Five to ten 
minutes of standing reportedly precipitated his right lower 
extremity pain.  Dr. S. concluded that the veteran had 
peripheral neuropathy secondary to his diabetes affecting 
both feet.  He further indicated that the veteran's history 
was suggestive of right lumbar radiculopathy and a MRI of 
good quality suggested an L4-5 disc protrusion eccentric to 
the right, together with spinal stenosis consistent with 
these symptoms.  Without neurologic deficit, Dr. S. 
recommended that the veteran undergo epidural steroid 
injection in the hope of reducing his symptoms.  

Private records from Dr. C. M. for the period of November 
1997 to March 1998 indicate that in November 1997, the 
veteran's consultation with Dr. S. was noted to have 
confirmed a ruptured disc at L4-5.  In March 1998, it was 
noted that the veteran received another medical opinion which 
also advised against back surgery.  The veteran continued to 
report chronic back pain and trouble with symptomatic 
peripheral neuropathy.  

Dr. S.'s records from April 1998 reflect that the veteran 
reported that he was not much better following the epidural 
injection.  The veteran further noted that walking caused 
aching in his right lower extremity and that the symptoms 
were perhaps gradually getting worse.  If the pain was 
tolerable, Dr. S. advised the veteran to reduce his weight 
and engage in a physical conditioning program.  Dr. S. also 
indicated that surgery would not affect his peripheral 
neuropathy.

June 1998 private medical records from Dr. C. M. reflect that 
the veteran continued to report pain in his feet.

In December 1998, the veteran forwarded a copy of a Social 
Security Administration (SSA) determination which reflected 
his receipt of total SSA disability benefits.

Additional SSA records received in April 1999 include copies 
of the veteran's service medical records and post-service 
medical records, most of which were already of record.  SSA 
disability determination and transmittal forms indicate the 
primary diagnosis as degenerative disc disease and the 
secondary diagnosis as diabetes.  An August 1998 letter from 
Dr. C. M. reflects that the veteran had been his patient 
since March 1993, and that he suffered from morbid obesity, 
with concomitant diabetes mellitus and diabetic peripheral 
neuropathy which caused him to have foot numbness and 
discomfort.  The veteran was also noted to suffer from some 
degree of spinal stenosis between the fourth and fifth lumbar 
vertebra in addition to a central disc bulge in this area as 
documented by MRI.  Dr. C. M. believed that the majority of 
the veteran's problems stemmed from his massive weight and 
his low back which was unable to bear the load.  This 
resulted in chronic low back pain and radicular pain that 
went down the right leg.  Dr. C. M. further noted that 
orthopedic surgeons were not enthusiastic about surgery for 
his back trouble with his massive obesity and diabetes likely 
to result in postoperative complications.


II.  Analysis

The Board has reviewed the record as to these claims, and 
first notes that the evidence of record documents a recent 
diagnosis of back disability, benign positional vertigo, and 
symptoms productive of left leg pain.  Thus, the Board finds 
that the first element of a well-grounded claim, current 
disability, is arguably established as to all of the 
veteran's claims on appeal.  See Caluza v. Brown, supra.

With respect to all of the claims, the Board also notes that 
the veteran's evidentiary assertions are also sufficient to 
establish that he experienced the onset of certain symptoms 
through his lay statements that a lay party is able to 
establish.  Moreover, for purposes of determining whether the 
claim is well grounded, lay evidentiary assertions must be 
presumed to be true, with exceptions not here relevant.  King 
v. Brown, 5 Vet. App. 19 (1993).  Thus, the second element of 
a well-grounded claim, i.e., in-service incurrence of a 
disease or injury, is arguably established as to each of the 
veteran's claims.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service or, 
with a presumptive disease, to a period of one year after 
service.  In this regard, the only evidence advanced to 
support the existence of a back disability, chronic disorder 
manifested by dizziness and disorientation, or leg disability 
in service consists of the statements of the veteran supplied 
many years after service.  See Caluza v. Brown, supra.  
However, it has been held that as a lay person, the appellant 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, supra.  In other 
words, the record does not reflect that the veteran has had 
any specialized training that would enable him to conclude 
that any residual of back injury, dizziness, disorientation, 
or leg disability was contracted in service and that he 
presently has the same conditions.  Although the veteran is 
able to establish that he experienced certain symptoms during 
service and that he has manifested continuity of 
symptomatology after discharge, medical evidence is required 
to relate the symptomatology to the diagnoses of back 
disability, dizziness, and lower extremity symptoms 
identified in the more recent treatment records.

The assertions of the veteran are not competent to establish 
that any currently diagnosed back disorder, chronic disorder 
characterized by dizziness and disorientation, or chronic 
disorder causing leg pain are related to symptoms he 
experienced in service; such lay assertions carry no weight.  
See Espiritu v. Derwinski, supra.  The veteran's assertions 
as to continuity of symptoms cannot establish the nexus 
element because the underlying disabilities at issue (back 
disability, dizziness, disorientation, and leg disability) 
are not subject to lay observation.  Savage v. Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates current back disability, dizziness, 
disorientation, or leg disability to service or to an 
applicable presumptive period post service.  In fact, at the 
time of the veteran's separation from service, while the 
veteran reported a history of leg cramps which were 
characterized as occasional, he specifically denied a history 
of dizziness or fainting spells, loss of memory or amnesia, 
periods of unconsciousness, or recurrent back pain, and 
examination at this time of the veteran's head, lower 
extremities, and spine were noted to reveal normal findings.  
In addition, although there was a finding of possible 
herniated disc syndrome in the L2-3 area in September 1968, 
there has never been any evidence of disc herniation at this 
site in any other service medical record or in any of the 
veteran's post-service medical records which included a 
comprehensive MRI in August 1997.  Finally, the Board notes 
that of the symptoms of disability for which the veteran 
seeks service connection, many have been related by competent 
medical evidence to etiologies clearly unrelated to service.  
For example, the veteran leg pain has consistently been 
reported as diabetic neuropathy, and the veteran physician, 
Dr. C. M., has opined that the majority of the veteran's 
problems stem from his massive weight and his low back which 
is unable to bear the load.  

Although the veteran's history of right lower extremity pain 
for 30 years has been noted in a medical record from Dr. S. 
in December 1997, it has been held that the simple 
transcription of statements of medical history, unenhanced by 
any comment by a party with medical expertise, does not rise 
to the level of competent medical evidence on causation.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating a current back 
disability, dizziness, disorientation, or leg disability to 
service, the Board has no alternative but to conclude that 
the appellant's claims are not well grounded.

The Board further notes that the veteran has contended that 
he was exposed to a radiation experiment in 1965, which was 
causally related to one or more of the disorders for which he 
is seeking service connection.  In this regard, the Board 
finds that the preponderance of the evidence supports the 
conclusion that the experiment described by the veteran 
either did not involve radiation exposure and/or has not been 
related in any way by competent evidence to any of the 
veteran's claimed disabilities.  In any event, back 
disorders, chronic disorders characterized by dizziness and 
disorientation, and chronic disorders causing leg pain are 
not diseases for which presumptive service connection 
attaches for radiation exposure under 38 C.F.R. § 3.311 
(1999).  

The Board also notes that while at least one medical examiner 
opined that the veteran's leg pain was causally related to a 
low back disorder, this would also not help the veteran's 
claims.  More specifically, the establishment of service 
connection on a secondary basis requires that the claimed 
disability be proximately caused by or the result of service-
connected disability.  38 C.F.R. § 3.310 (1999).  As the 
veteran's back disability is not service-connected, any leg 
pain attributable to it may not be service-connected under 
38 C.F.R. § 3.310.

Finally, the Board notes that as the Board has found that the 
appellant has not met the initial burden of submitting well-
grounded claims as to entitlement to service connection for 
residuals of back injury, a chronic disorder characterized by 
dizziness and disorientation, and a chronic disorder causing 
leg pain, the appeal must be denied as to these claims.  As a 
result, no duty to assist the appellant in these claims has 
arisen.  Consequently, further scrutiny by the Board of the 
allegations of inadequate effort on the part of the RO to 
obtain additional relevant treatment records is not 
warranted.  Parenthetically, the Board has still reviewed the 
efforts of the RO in this regard, and determined that the RO 
clearly made a reasonable effort to obtain all pertinent 
medical records in this matter.




ORDER

The claims for service connection for residuals of a back 
injury, a chronic disorder characterized by dizziness and 
disorientation, and a chronic disorder causing leg pain, are 
denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

